Citation Nr: 1133119	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-06 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for celiac sprue, malabsorption disorder resulting in symptoms of tingling, numbness, intermittent dysphagia, abdominal pain, diarrhea, fatigue, headaches, and muscle pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1993 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned 10 percent rating for celiac sprue, malabsorption disorder resulting in symptoms of tingling, numbness, intermittent dysphagia, abdominal pain, diarrhea, fatigue, headaches, and muscle pain.

In March 2009 the Veteran testified at hearing before RO personnel; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received in February 2008, the Veteran indicated that he desired a hearing before a Veterans Law Judge in Washington, D.C. (a Central Office hearing).  Then, in a statement received in January 2010, his representative indicated that the Veteran had elected a hearing before a Veterans Law Judge at the RO (a Travel Board hearing).  There is no indication in the claims file that a Travel Board hearing has been scheduled.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  The RO must notify him of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


